DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than one paragraph. The abstract must be contained in a single paragraph of 150 words or less.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an unpacker configured to un-pack pictures…” (claim 1);
“a view regenerator configured to regenerate pictures…” (claim 1);
“a view synthesizer configured to synthesize a picture…” (claim 1); and
“a packer configured to pack picture in video data…” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2015/0222928, referred to herein as “Tian”).

Regarding claim 11, Tian discloses: An apparatus for transmitting video data (Tian: Fig. 3, disclosing an apparatus for encoding video and transmitting an output bit-stream), the apparatus comprising: 
a packer configured to pack pictures in video data for viewing positions (Tian: Fig. 1, paragraph [0063], disclosing tile of pictures associated with different multi-view viewing positions; Fig. 35, paragraph [0346], disclosing packing of frames into a single interleaved frame); 
an encoder configured to encode the packed pictures based on signaling information (Tian: Fig. 35, paragraph [0346], disclosing encoding of the video sequence with packed frames based on SEI messages—e.g., signaling information).

	Regarding claim 13, Tian discloses: A method for transmitting a video (Tian: Fig. 35, disclosing an encoding method), the method comprising: 
packing pictures in video data for viewing positions (Tian: Fig. 1, paragraph [0063], disclosing tile of pictures associated with different multi-view viewing positions; Fig. 35, paragraph [0346], disclosing packing of frames into a single interleaved frame); 
encoding the packed pictures based on signaling information (Tian: Fig. 35, paragraph [0346], disclosing encoding of the video sequence with packed frames based on SEI messages—e.g., signaling information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Hannuksela et al. (US 2020/0288171, referred to herein as “Hannuksela”).

Regarding claim 1, Tian discloses: An apparatus for receiving a video (Tian: Fig. 4, paragraph [0082], disclosing a video decoder), the apparatus comprising: 
a decoder configured to decode a bitstream based on viewing position information… (Tian: Fig. 4, disclosing a decoder; paragraphs [0083] through [0086], disclosing that the decoder receives and decodes an encoded video signal; paragraph [0058], disclosing that the encoded signal is associated with multi-view video that captures a scene from different view points); 
an un-packer configured to un-pack pictures in the decoded bitstream based on packing metadata (Tian: paragraph [0332], disclosing frame unpacking of multi-view video; Figs. 16 and 17, paragraphs [0157] and [0158], disclosing parsing of syntax—e.g., metadata—to determining decoding parameters; paragraphs [0161] through [0164], disclosing unpacking of tiles based on the signaled syntax to determine views of the multi-view video); 
a view regenerator configured to regenerate pictures for viewing position from the un-packed pictures based on reconstruction parameters (Tian: paragraphs [0161] through [0164], disclosing unpacking of tiles based on the signaled syntax to determine views of the multi-view video; paragraph [0108], disclosing separation of each view using the decoded pictures and syntax); and 
a view synthesizer configured to synthesize a picture of a target viewing position from the regenerated pictures based on view synthesis parameters (Tian: paragraphs [0366] and [0367], disclosing generation of interpolated views for display based on a user input selecting a particular viewing position of a 3D representation).
Tian does not explicitly disclose viewport information.
However, Hannuksela discloses viewport information (Hannuksela: Fig. 2a, paragraphs [0206] through [0209], disclosing coding and decoding of multi-view video using viewport information).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the viewpoint information of Hannuksela in the apparatus of Tian.


	Regarding claim 2, Tian and Hannuksela disclose: The apparatus of claim 1, the view regenerator further performs: generating a center view from a reference view in the un-packed pictures based on center view generation information in the viewing position information; and regenerating a regenerated view from the center view and a sparse view in the un-packed pictures (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary—e.g., center—viewport and low-resolution images for the remaining area of the 360 content).
	The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 3, Tian and Hannuksela disclose: The apparatus of claim 2, wherein the regenerated view is regenerated by using a reference view in the un-packed pictures and unpredicted areas for the regenerated view is filled with the sparse view (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary—e.g., center—viewport and low-resolution images for the remaining area of the 360 content; paragraph [0293], disclosing use of portions of image data to fill in a field of view).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 4, Tian and Hannuksela disclose: The apparatus of claim 2, wherein the regenerating generates a first regenerated view based on the center view and a first sparse view from the un-packed pictures, and further generates a second regenerated view based on at least one of the first regenerated view or the center view and a second sparse view from the un-packed pictures (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary—e.g., center—viewport and low-resolution images for the remaining area of the 360 content; paragraph [0233], disclosing generation of additional primary viewport information based on a user changing orientation).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 5, Tian and Hannuksela disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated sparse view based on a reference sparse view and a pruned sparse view from the un-packed pictures, and regenerating a regenerated view based on the center view and the regenerated sparse view (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary viewport and low-resolution images for the remaining area of the 360 content; paragraph [0308], disclosing use of a region of a decoded first-view picture).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 6, Tian and Hannuksela disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated sparse view based on a reference sparse view from the un-packed pictures, and regenerating a regenerated view based on the regenerated sparse view and the center view (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary viewport and low-resolution images for the remaining area of the 360 content; paragraph [0311], disclosing use of reconstructed images to generate second-view pictures; paragraph [0144], disclosing coding of unpacked pictures).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 7, Tian and Hannuksela disclose: The apparatus of claim 2, the apparatus further performs: regenerating a temporally generated view based on the center view and a sparse view from the un-packed pictures, regenerating an estimated sparse view based on the temporally generated view, and regenerating a regenerated view based on the estimated sparse view and the center view (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary viewport and low-resolution images for the remaining area of the 360 content; Tian: paragraph [0332], disclosing temporally downsampled views to be packed into a frame for encoding).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 8, Tian and Hannuksela disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated view based on the center view and a sparse view from the un-packed pictures, and synthesizing a regenerated view based on the center view and the regenerated view (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary viewport and low-resolution images for the remaining area of the 360 content; paragraph [0311], disclosing reconstruction of a second-view picture).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

Regarding claim 9, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

claim 10, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

	Regarding claim 12, Tian and Hannuksela disclose: The apparatus of claim 11, wherein the apparatus further comprising a pre-processor performing: generating a center view picture from the video data for the viewing positions and center view generation information, synthesizing an intermediate view picture from the video data and generating pre-regeneration information, pruning redundancy between the center view, a source view picture or an intermediate view picture, the redundancy-pruned pictures including sparse view pictures, sparse view pruning redundancy between the sparse view pictures and generating sparse view regeneration information, packing the pruned sparse view picture, encoding the packed pictures, the center view generation information, the pre-regeneration information and the sparse view regeneration information (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary—e.g., center—viewport and low-resolution images for the remaining area of the 360 content; Tian: paragraph [0071], disclosing generation of a pseudo-view—e.g., an intermediate view; paragraph [0072], disclosing tiling—e.g., packing—the pictures of each view for coding; Fig. 35, paragraph [0346], disclosing encoding of the packed picture information).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.

	Regarding claim 14, Tian and Hannuksela disclose: The method of claim 13, the method further comprising: generating a center view picture from the video data for the viewing positions and center view generation information, synthesizing an intermediate view picture from the video data and generating pre-regeneration information, pruning redundancy between the center view, a source view picture or an intermediate view picture, the redundancy-pruned pictures including sparse view pictures, sparse view pruning redundancy between the sparse view pictures and generating sparse view regeneration information, packing the pruned sparse view picture, encoding the packed pictures, the center view generation information, the pre- regeneration information and the sparse view regeneration information (Hannuksela: paragraph [0227], disclosing generation of high-resolution images for a primary—e.g., center—viewport and low-resolution images for the remaining area of the 360 content; Tian: paragraph [0071], disclosing generation of a pseudo-view—e.g., an intermediate view; paragraph [0072], disclosing tiling—e.g., packing—the pictures of each view for coding; Fig. 35, paragraph [0346], disclosing encoding of the packed picture information).
The motivation for combining Tian and Hannuksela has been discussed in connection with claim 1, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484